J-A01019-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    M.R. OBO J.R.,                                IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellant

                        v.

    L.R.,

                             Appellee                 No. 984 EDA 2017


                  Appeal from the Order Dated March 21, 2017
              in the Court of Common Pleas of Philadelphia County
                        Family Court at No.: 1512V7013


    M.R. OBO B.R.,                                IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellant

                        v.

    L.R.,

                             Appellee                 No. 985 EDA 2017


                  Appeal from the Order Dated March 21, 2017
              in the Court of Common Pleas of Philadelphia County
                        Family Court at No.: 1512V7014


BEFORE: LAZARUS, J., OTT, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                     FILED FEBRUARY 16, 2018



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01019-18



        In these consolidated1 cases, M.R. (Father), appeals pro se from the trial

court’s orders denying his petitions for civil contempt of temporary protection

from abuse (PFA) orders against L.R. (Mother), that Father obtained on behalf

of the parties’ minor sons, J.R. and B.R (Children). We quash.

        We take the following facts and procedural history from the trial court’s

August 21, 2017 opinion and our independent review of the certified record.

In prior custody proceedings, Mother was granted full legal and primary

physical custody of the Children.              Father was granted supervised partial

custody.

        On December 7, 2015, Father filed PFA petitions on behalf of the

Children. The then-presiding trial court judge entered temporary PFA orders

directing that Mother not abuse or threaten the Children. Mother retained

primary physical custody of the Children pursuant to the custody order. While

awaiting trial on the PFA petitions, on April 5, 2016, Father filed two petitions

for civil contempt, in which he alleged that Mother violated the temporary PFA

orders by abusing the Children. On January 27, 2017, following trial, the court

dismissed both PFA petitions and vacated the temporary PFA orders. The trial

court judge also recused herself from proceedings on the two civil contempt

petitions.

        On March 21, 2017, the new (recusal) trial court judge held a hearing

on the civil contempt petitions. Both Children were interviewed in camera.

____________________________________________


1   This Court consolidated the appeals sua sponte on April 11, 2017.

                                           -2-
J-A01019-18



The trial court denied the petitions, based on its finding that there was no

credible evidence of any abuse by Mother. (See Trial Court Opinion, 8/21/17,

at 3, 8). These timely appeals followed.2

       On appeal, Father challenges the trial court’s denial of his civil contempt

petitions.    However, because he presents no properly developed legal

arguments for our review, we quash this appeal.

       Our rules of appellate procedure provide that litigants must comply with

applicable briefing requirements, and where the defects in a brief are so

substantial as to preclude meaningful judicial review, the appeal may be

quashed or dismissed.        See Pa.R.A.P. 2101; see also Irwin Union Nat.

Bank & Tr. Co. v. Famous, 4 A.3d 1099, 1103 (Pa. Super. 2010), appeal

denied, 20 A.3d 1212 (Pa. 2011).

       Here, Father’s three and one-half page brief fails to comply with any of

the requirements outlined in our rules of appellate procedure. It lacks a

statement of jurisdiction; the text of the order in question; statement of the

questions involved; statement of the case; summary of argument; and

argument section. See Pa.R.A.P. 2114-2119. Most significantly, it contains

no coherent legal argument, and no citation to any legal authority whatsoever.

See Pa.R.A.P. 2119(a)-(c) (mandating that argument be divided into as many

parts as there are questions to be argued, and that each point be supported

____________________________________________


2 Although the trial court did not order Father to file a concise statement of
errors complained of on appeal, he filed a statement on April 26, 2017. The
court entered an opinion on August 21, 2017. See Pa.R.A.P. 1925.

                                           -3-
J-A01019-18



by pertinent legal authority and reference to record). Instead, Father’s brief

sets forth his “opinion” of the case, and lists a series of allegations regarding

Mother’s purported abuse of the Children, along with bald criticisms leveled at

the trial court. (Father’s Brief, at 1; see id. at 2-4) (capitalization omitted).

      We acknowledge that Father has filed his brief pro se, but have stated

the following in such circumstances:

                   While this [C]ourt is willing to liberally construe
            materials filed by a pro se litigant, . . . appellant is not
            entitled to any particular advantage because [he]
            lacks legal training. As our [S]upreme [C]ourt has
            explained, any layperson choosing to represent
            [himself] in a legal proceeding must, to some
            reasonable extent, assume the risk that [his] lack of
            expertise and legal training will prove [his] undoing.

            . . . [W]e decline to become the appellant’s counsel. When
      issues are not properly raised and developed in briefs, when the
      briefs are wholly inadequate to present specific issues for
      review[,] a Court will not consider the merits thereof.

Branch Banking & Tr. v. Gesiorski, 904 A.2d 939, 942–43 (Pa. Super.

2006) (citations and quotation marks omitted) (quashing appeal due to

numerous defects in pro se brief).

      Instantly, the defects in Father’s brief are substantial and preclude this

Court from conducting meaningful appellate review. Therefore, we quash this

appeal. See Pa.R.A.P. 2101; Branch Banking, supra at 942-43.

      Appeal quashed.




                                       -4-
J-A01019-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/18




                          -5-